DETAILED ACTION
This communication is response to the amendment filed 07/12/2021. Claims 1-3, 5, 7-10, 12, and 14-16 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive.
Regarding applicant argument that none of the prior disclose “controlling the quality of service for the packet, by the network device, according to a Bit Indexed Explicit Replication (BIER)-information-based service quality strategy or according to a service quality related field carried by the packet”, the examiner respectfully disagrees. The controlling is based on either Bit Indexed Explicit Replication (BIER)-information-based service quality strategy OR service quality related field carried by the packet. Ohta discloses the aspect of controlling the quality of service for the packet, by the network device, according to service quality related field carried by the packet (see Ohta, ¶ 0019: FIG. 12 is a diagram depicting an example of QoS control based on the ToS field in the wireless communications system according to the second embodiment; ¶ 0044: The quality of service information is, for example, information indicating the priority of transmission such as a service class of data. For example, the quality of 
However, Shepherd discloses multicast packet forwarding using BIER requires that certain information carried with a packet be compared to information stored in bit-indexed forwarding tables at network nodes. For example, a packet forwarded using BIFT 800 of FIG. 8A should carry information including a packet bit array, a topology identifier such as an MT-ID or BIER sub-domain ID, a size or length value for the packet bit array, and a set identifier associated with the packet bit array (see Shepherd, ¶ 0089). Shepherd also discloses one embodiment of a BIER header format BIER header 901 includes TTL field 902, entropy field 904, QOS field 906, topology ID field 908, Source ID field 910, Context field 912, AFI field 914, Set ID field 916, and Bit Array field 918 (see Shepherd, ¶ 0093). Since the BIER header includes QOS field, thus, it will be obvious to one of ordinary skill in the art to use this information to control and configured quality of service of the packet. Shepherd also discloses Entropy field 904 is adapted to contain information useful in applying load balancing of packets among ECMP paths, in a manner similar to that of an MPLS entropy label. In an embodiment, field 904 contains an MPLS entropy label. In some embodiments, a requirement of the load balancing procedure is to ensure that packets belonging to the same multicast flow are forwarded along the same ECMP path (see Shepherd, ¶ 0095). By using the Entropy field of the BIER header to control load balancing of packets based on load balancing requirement, thus the process of controlling quality of service is taking place.
Shepherd also discloses QOS field 906 is for Quality of Service (QOS) bits as used in the IPv4 packet header for classification of traffic into classes, some of which receive preferential handling over others (see Shepherd, ¶ 0097). This field of the BIER is used to configured and control quality of service of the packet. 
Thus, Shepherd discloses controlling quality of service according to a Bit Indexed Explicit Replication (BIER) information based service quality, wherein the service quality related field carried by the packet is configured according to the BIER-information-based service quality strategy, and the BIER-information-based service quality strategy comprises at least one of following BIER attribute information: type of BIER packet, . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 5, 7-10, 12, and 14-16  are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0332422 to Ohta et al. (hereafter Ohta) in view of US Pub. 2015/0131660 to Shepherd et al. (hereafter Shepherd).

Regarding claim 1, Ohta discloses a method for controlling quality of service (see Ohta, Fig 12), comprising steps of: 
transmitting, by a network device, a packet (see Ohta, ¶ 0039: the base station 110 and the mobile station 120 transmit data by communication channel configured for the first wireless communication; ¶ 0044: the processing unit 112 renders transparent the quality of service information included in data transmitted to the mobile station 120 and transmits the data to the mobile station 120; ¶ 0114: an IP packet having an IP header 900 depicted in FIG. 9, for example, is transmitted; ¶ 0130: an IP packet 1201 is transmitted from the eNB 221 to the UE 211); and 
controlling the quality of service for the packet, by the network device, according to a Bit Indexed Explicit Replication (BIER)-information-based service quality strategy or according to a service quality related field carried by the packet (see Ohta, Fig 12; ¶ 0019: FIG. 12 is a diagram depicting an example of QoS control based on the ToS field in the wireless communications system according to the second embodiment; ¶ 0044: The quality of service information is, for example, information indicating the priority of transmission such as a service class of data. For example, the quality of service information is QoS information such as a type of service (ToS) field included in a data 
Ohta does not explicitly disclose the idea of using BIER information based quality of service strategy to control the quality of service for the packet, wherein the service quality related field carried by the packet is configured according to the BIER-information-based service quality strategy, and the BIER- information-based service quality strategy comprises at least one of following BIER attribute information: type of BIER packet, version, sub-domain, bit-string-length, set identifier, entropy, bit-string, protocol field, and bit-forwarding ingress router identifier (BFIR-ID).
However, Shepherd discloses controlling the quality of service for the packet, by the network device, according to a Bit Indexed Explicit Replication (BIER)-information-based service quality strategy or according to a service quality related field carried by the packet (see Shepherd, ¶ 0093: packet or message 900 includes BIER header 901 and payload 920. BIER header 901 includes TTL field 902, entropy field 904, QOS field 906, topology ID field 908, Source ID field 910, Context field 912, AFI field 914, Set ID field 916, and Bit Array field 918; ¶ 0097: QOS field 906 is for Quality of Service (QOS) BIER header 901 includes TTL field 902, entropy field 904, QOS field 906, topology ID field 908, Source ID field 910, Context field 912, AFI field 914, Set ID field 916, and Bit Array field 918), and the BIER- information-based service quality strategy comprises at least one of following BIER attribute information: type of BIER packet, version, sub-domain, bit-string-length, set identifier, entropy, bit-string, protocol field, and bit-forwarding ingress router identifier (BFIR-ID) (see Shepherd, ¶ 0039: Each BIER-enabled node is assigned a unique identifier or routable address known as a router identifier (RID). The RID can be implemented as, for example, an internet protocol (IP) address, prefix, or loopback address. The RID may also be referred to as a "BFR-Prefix" herein. Network 200 and the other BIER-enabled networks described herein are not limited to any particular version of IP or to any particular routing protocol at all; ¶ 0040: A BIER-enabled ingress router may also be referred to as a "bit-forwarding ingress router" (BFIR) herein. The ingress router is coupled, via customer edge node 211, to source 201. Multicast data packets from BIER sub-domain ID, a size or length value for the packet bit array, and a set identifier associated with the packet bit array; ¶ 0093: one embodiment of a BIER header format is shown in FIG. 9A. In the embodiment of FIG. 9A, packet or message 900 includes BIER header 901 and payload 920. BIER header 901 includes TTL field 902, entropy field 904, QOS field 906, topology ID field 908, Source ID field 910, Context field 912, AFI field 914, Set ID field 916, and Bit Array field 918).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of controlling the 

Regarding claim 2, Ohta in view of Shepherd discloses the method of claim 1, Shepherd further discloses wherein in a case of controlling the quality of service for the packet, by the network device, according to a Bit Indexed Explicit Replication (BIER)-information-based service quality strategy, the method further comprising: before the step of controlling the quality of service for the packet, by the network device, according to the BIER-information-based service quality strategy or according to the service quality related field carried by the packet, acquiring, by the network device, the BIER-information-based service quality strategy from a controller device; or configuring, by the network device, the BIER-information-based service quality strategy (see Shepherd, ¶ 0031: "Network devices" as used herein includes various devices, such as routers, switches, or network controllers, that perform routing functions and support a routing protocol. A network device maintains one or more routing tables that stores routing information identifying routes to various data sources and/or data consumers. In a multicast-enabled node, a network device implements a multicast routing protocol that is used to convey multicast data packets from a multicast source such as source 111 of FIG. 1A to a multicast receiver; ¶ 0044: The bit position may be assigned by a central authority, such as a network controller (which may in an embodiment be a multicast data controller), or through another mechanism such as derivation of a BP from an 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Shepherd and incorporate it into the system of Ohta to improve communication system performance (see Shepherd, ¶ 0005; ¶ 0047).

Regarding claim 3, Ohta in view of Shepherd discloses the method of claim 1, wherein in a case of controlling the quality of service for the packet, by the network device, according to a service quality related field carried by the packet, the service quality related field carried by the packet is configured by the network device or the controller device (see Ohta, ¶ 0005: a wireless communications system includes a base 

Regarding claim 5, Ohta in view of Shepherd discloses the method of any of claim 1, wherein the service quality related field carried by the packet comprises: a priority (EXP) field of a multi-protocol label switching (MPLS) label; or a type of service 

Regarding claim 7, Ohta in view of Shepherd discloses the method of claim 1, wherein the step of controlling the quality of service for the packet comprises: classifying the packet based on the quality of service and performing a corresponding process on the packet to control the quality of service for the packet (see Ohta, ¶ 0044: The quality of service information is, for example, information indicating the priority of transmission such as a service class of data. For example, the quality of service information is QoS information such as a type of service ( ToS) field included in a data header; The quality of service information is, for example, information indicating priority of transmission such as the service class of data; ¶ 0075: an IP flow transmitted from or received by the UE 211 is classified into (allocated to) EPS bearers 241 to 24n and is transmitted via the PGW232 and the SGW231; ¶ 0101: concerning a downlink where the UE 211 receives an IP flow, the PGW 232 performs packet filtering with respect to the IP flow and classifies the IP flow into EPS bearers 241 to 24n; ¶ 0130: Based on the ToS field in the IP header of the IP packet 1201, the eNB 221 classifies the IP packet 1201 into ACs 1211 to 1214 of voice, video, best effort, and background, respectively).
Also, Shepherd discloses wherein the step of controlling the quality of service for the packet comprises: classifying the packet based on the quality of service and performing a corresponding process on the packet to control the quality of service for the packet (see Shepherd, ¶ 0097: QOS field 906 is for Quality of Service (QOS) bits as used in the IPv4 packet header for classification of traffic into classes, some of which receive preferential handling over others. In an embodiment, bits in field 906 are also referred to as Differentiated Services (DiffServ) bits).


Regarding claim 8, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 9, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 10, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 14, it is rejected for the same reasons as set forth in claims 7 and 8. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claims 7 and 8.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 1. Although phrased as s system claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 16, Ohta in view of Shepherd discloses the method of claim 3, wherein the service quality related field of the packet comprises: a priority (EXP) field of a multi-protocol label switching (MPLS) label; or a type of service (TOS) field and a priority field of an Internet Protocol (IP) packet; or a type of service (TOS) field of an Internet Protocol (IP) packet; or a priority field of an Internet Protocol (IP) packet; or a TOS field of a BIER packet (see Ohta, ¶ 0019: FIG. 12 is a diagram depicting an example of QoS control based on the ToS field in the wireless communications system according to the second embodiment; ¶ 0044: The quality of service information is, for example, information indicating the priority of transmission such as a service class of data. For example, the quality of service information is QoS information such as a type of service ( ToS) field included in a data header. It should be appreciated that the quality of service information is not limited hereto and can be any type of information indicating priority for data transmission; ¶ 0104: To allow a router in the LTE network to provide QoS control (QoS management), the PGW 232 (case of downlink) or the UE 211 (case of uplink) configures a QoS value in a ToS field of an IP packet header; ¶ 0114: an IP .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 9,432,205 to Tian et al. discloses explicit block encoding of multicast group membership information with bit index explicit replication.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RASHEED GIDADO/           Primary Examiner, Art Unit 2464